department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n all tax years contact person contact number identification_number form required to be filed employer_identification_number number release date date date uil dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in sec_501 on date we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest you did file a protest but recently advised us that you were withdrawing it and that you did not wish to pursue exemption because you withdrew your protest the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file file the returns in accordance with their instructions and do not send them to this office failure_to_file the returns timely may result in a penalty we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you agree with our deletions you do not need to take any further action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter if you have any questions about your federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter lois g lerner director exempt_organizations rulings agreements sincerely inform t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n department of the treasury internal_revenue_service washington d c contact person contact number identification_number employer_identification_number date date sin legend a b c v x y z dear applicant under sec_501 of the internal_revenue_code as an organization described in sec_501 based on the information submitted we have concluded that you do not qualify for exemption under that section the basis for our conclusion is set forth below facts you were incorporated during the spring of for the specific purpose of assisting community causes that benefit military members including supporting educational initiatives and other enhancements to quality of life shortly after you applied to the internal_revenue_service for recognition under sec_501 of the internal_revenue_code as an exempt_private_foundation your application described six activities we have considered your application_for recognition of exemption from federal_income_tax video dvd training materials on financial topics including credit reports savings planning for deployment consumer loans materials to be provided to military personnel at no cost financial fitness classes for your service members at their military installations conducted by volunteers trained by you sponsorship funds to other exempt_organizations operating in the military community that increase the quality of life such as ymca and the uso support funds for service members and families who have experienced a financial hardship scholarship funds to promote education for military dependents website containing articles on financial topics financial tools and links to financial ebooks descriptions of classes that are offered through the foundation and how military commanders can request a class to be organized on post all four of your officers and directors are also officers of a for-profit financial services attached to your application was a document described as a policy to assure that you will company x that sells mortgages insurance and a variety of loans to military personnel your corporate name and logo and that of x are confusingly similar as shown by the attached web pages x will also be your primary source of revenue you do not anticipate revenue from the sale_of_goods or services you estimate that approximately of your future revenue will be donations from individuals other corporations governmental entities and other exempt_organizations correspondence of date not make expenditures on behalf of or have financial transactions with your disqualified persons in violation of the tax code you represent that if office space is necessary in the future you will enter into a lease with x stipulating that the space is furnished to you at no charge similarly if you should need consultants or a business manager you may need to hire personnel to work exclusively on your projects and may hire current employees of your for- profit affiliate or its subsidiaries you note that you are permitted to use telephones copy machines computers and other equipment owned by the affiliate for free and to the extent that you incur direct costs you pay the bills directly although this is described as policy there is no indication that it has formally been adopted by your board_of directors have and do not necessarily contemplate having a separate office or employees you confirmed this in your letter of date in which you stated that the conditional language in which the document is written indicates that you do not now given its purpose which consists of educating and assisting military personnel and affiliated organizations with respect to financial fitness and budgeting through grants financial fitness materials and courses that are conducted in a variety of locations and current operational activities which are currently in the formation stage the foundation does not feel that it needs office space at the present time the foundation has utilized certain of the corporation’s employees to help with its current operations at no charge approximately ten hours per month the financial data that you submitted shows no budget for salaries none for rent and a very modest amount for printing brochures travel and accounting you do not have separate officers directors employees office space office equipment or educational materials thus you have not submitted any evidence of an existence separate from your founding for-profit affiliate one of your purposes is to enhance the quality of life for military personnel by contributions to other organizations in the military community some of the target the content of the articles promotes financial services professionals and short term loans a second purpose is providing financial education to military personnel your application organizations mentioned in your application are independent ones of long standing such as the ymca and the united service organizations however your web site does not mention them rather it names angel flight america and american freedom foundation as the recipients of your sponsorship both of these organizations share directors with you and the for-profit affiliate asserts that the content is solely educational the preparation of material will follow procedures generally accepted as educational and you will generally provide material to military personnel and their families at no cost and will sell no advertising space a comparison of your website and that of x shows substantial overlap every article and book available through your website is also available through your for-profit affiliate which licensed you to distribute some of its materials such as those issued by x see attachments in your article on credit cards a credit card transaction of dollar_figure pincite is compared to a loan the reader is told you would be better off if you had a fixed rate loan of dollar_figure at virtually any interest rate even at twice the credit card rate percent the charges would only have resulted in dollar_figure compared to dollar_figure on the prior credit card example the article concludes with the advice that consulting with a financial advisor either on your military installation or in your community allows you to find out how much you owe creditors what your credit report says about you and how to eliminate debt in the article titled breaking the debt cycle the reader is told that the annual percentage rate of for a dollar_figure loan for days at a fee of dollar_figure may seem like an excessively high interest rate but the reality is simply the dollar_figure cost the article goes on to describe another financial myth is that ‘low cost’ credit cards are better than ‘more expensive’ installment loans the article advises that a company should not want to approve a loan that would result in your family’s total debt payments exceeding percent of your income it concludes by saying you must also make sure to research the company you are working with to make sure they are truly dedicated to helping the families of military service members another way in which you plan to provide financial education is by training volunteers to conduct classroom instruction for service members at their military installation application part ii you stated that the instruction will be given by volunteers with experience in financial fitness education with military service members and their families have attended foundation training sessions you anticipate that the instruction will consist of excerpts from the books that you and the for-profit distribute you state in your correspondence of date that instructors will absolutely not market financial services and or products provided by the corporation about allowing for-profit businesses access to military personnel on base in the absence of any evidence to the contrary we conclude that the volunteers that will meet your description and be motivated to teach from the books that x sells will in fact be employees of x we understand from recent news articles see attached that there is some controversy you described your partnership with a university as concerning solely scholarship funds flowing from the foundation to the university however the agreement which you attached to your correspondence of date contains many other provisions some of which do not distinguish between your responsibilities and those of x also a party to the memorandum of agreement with the university the university will create and staff a virtual campus center to serve x’s clients the university will cooperate with x to design and implement programs focused the programs may include the use of texts and other materials owned by x and if on the needs of x’s clients used by the university will be sold directly by x x will promote the university programs including distribution of promotional materials via handouts email face-to-face presentations special events and educational seminars jointly sponsored x will permit the university to determine how to effectively meet the need of its clients by providing access to your managers and customers the parties will cooperate in joint press releases you and x will contribute dollar_figure at the execution of the mou and may contribute additional funds up to dollar_figure o in deciding whether to make additional contributions x will consider contributing up to dollar_figure to fund a scholarship for every applicants received by the university o the university will require each recipient to allow his name and photograph in recognition and promotional materials o to the extent permitted the u s military services the university will distribute scholarship promotional materials at the university’s military campus centers and to all other campus centers serving a significant military market in formal presentations of the scholarships o the university will provide opportunities for representatives to participate the parties understand that the first year of their relationship under this mou will be an opportunity to work together in a relationship which will benefit x’s clients and both parties agree to aggressively work together to deliver the university programs to the affiliate’s clients in the quickest timeframe possible taken together these provisions appear to be a way to promote the identity and services of x to military personnel in a positive context they constitute a sophisticated marketing campaign it appears that the university also expects concrete advantages from the relationship in particular hundreds of applicants for scholarships who may not have otherwise considered attending university programs law sec_501 of the internal_revenue_code exempts from federal_income_tax corporations organized and operated exclusively for charitable educational and other purposes provided that no part of the net_earnings inure to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations provides that in order to be sec_4941 of the code imposes a tax on each act of self-dealing between a disqualified_person and a private_foundation exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt exclusively for one or more exempt purposes only if its articles of organization sec_1_501_c_3_-1 of the regulations provides that an organization is organized a limit the purposes of such organization to one or more exempt purposes and b do not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities that in themselves are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 of the regulations provides that an organization is not operated sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_a_-1 defines the words private_shareholder_or_individual in sec_501 to refer to persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 of the regulations assigns the burden_of_proof to an applicant organization to show that it serves a public rather than a private interest and specifically that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 of the regulations provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense and includes the relief of the poor and distressed or of the under privileged as well as the advancement of education sec_1_501_c_3_-1 of the regulations provides that the term educational refers to a the instruction or training of the individual for the purpose of improving or developing b the instruction of the public on subjects useful to the individual and beneficial to the his capabilities or community in 302_f2d_934 ct_cl operating for the benefit of private parties constitutes a substantial nonexempt purpose in 326_us_279 sec_1_501_c_3_-1 of the regulations provides that an organization may meet the requirements of sec_501 although it operates a trade_or_business as a substantial part of its activities if the operation of such trade_or_business is in furtherance of the organization’s exempt_purpose or purposes and if the organization is not organized or operated for the primary purposes of carrying on an unrelated_trade_or_business the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes the court found that the trade_association had an underlying commercial motive that distinguished its educational program from that carried out by a university 477_f2d_340 4th cir cert_denied 413_us_910 the court found that a foundation that engaged in a series of trades in the securities of companies owned and managed by the same people who were the officers of the foundation did so to inflate the value of one of the securities to provide a larger deduction against income_tax for one of the officers it was not merely investing funds in the ordinary course of conducting its charitable business the court considered an organization that provided analyses of securities and industries and of the economic climate in general it sold subscriptions to various periodicals and services providing advice for purchases of individual securities the court noted that education is a broad concept and assumed arguendo that the organization had an educational purpose however the totality of the organization’s activities which included the sale of many publications as well as the sale of advice for a fee to individuals were indicative of a business therefore the court held that the organization had a significant non-exempt commercial purpose that was not incidental to the educational purpose and was not entitled to be regarded as exempt the court in est of hawaii v commissioner t c found that an organization formed to educate people in hawaii in the theory and practice of est was a part of a franchise system which is operated for private benefit and therefore may not be recognized as exempt under sec_501 of the code controlling the for-profit organization owning the license to the est body of knowledge publications methods etc however the for-profit exerted considerable control_over the applicant’s activities by setting pricing the number and frequency of different kinds of seminars and training and providing the trainers and management personnel who are responsible to it in addition to setting the price for the training in short petitioner’s only function is to present to the public for a fee ideas that are owned by international with materials and trainers that are supplied and controlled by est inc the court also found that the fact that the applicant’s rights were dependent upon its tax-exempt status showed the likelihood that the for-profit corporations were trading on that status the applicant for exempt status was not formally controlled by the same individuals the question for the court was not whether the payments made to the for-profit were excessive but whether it benefited substantially from the operation of the applicant the court determined that there was a substantial private benefit because the applicant was simply the instrument to subsidize the for-profit corporations and not vice versa and had no life independent of those corporations in 82_tc_196 an organization operated bingo at a bar a for-profit enterprise for purposes of raising money for scholarships the board_of directors included the bar’s owners and accountant and two other persons the court reasoned that because the bar owners controlled the organization and appointed its directors the organization’s fundraising activities could be used to the advantage of the bar owners and thus provide them with a maximum private benefit the organization claimed that it was independent because there was a separate_accounting and that no payments were going to the bar the court maintained that the organization’s and the bar’s activities were so interrelated as to be functionally inseparable a separate_accounting did not change that fact thus the organization did not operate exclusively for exempt purposes but rather benefited private interests - the bar owners exemption was properly denied in church by mail inc v commissioner t c memo aff’d 765_f2d_1387 9th in 92_tc_1053 date the court found that a cir the tax_court found that a church was operated with a substantial purpose of providing a market for an advertising and mailing company owned by the same people who controlled the church the church argued that the contracts between the two were reasonable but the court_of_appeals pointed out that the critical inquiry is not whether particular contractual payments to a related for-profit organization are reasonable or excessive but instead whether the entire enterprise is carried on in such a manner that the for-profit organization benefits substantially from the operation of the church school for campaign workers was operated for the benefit of the private interest of the republican party and candidates even though the organizations were formally separate and no portion of the applicant’s net_earnings inured to private shareholders or individuals the court enumerated many indirect connections of funding and directors and found that all of the students worked for republican candidates or organizations thus conferring a substantial purpose that could not be considered incidental to its educational purpose examined a joint_venture between a for-profit hospital system and an exempt_organization to own and operate an ambulatory surgery center managed by a for-profit affiliate of the for-profit partner the court stated in 113_tc_47 the tax_court an organization’s purposes may be inferred from its manner of operations its activities provide a useful indicia of the organization’s purpose or purposes 950_f2d_365 7th cir affd t c memo to the extent that petitioner cedes control_over its sole activity to for-profit parties having an independent economic_interest in the same activity and having no obligation to put charitable purposes ahead of profit-making objectives petitioner cannot be assured that the partnerships will in fact be operated in furtherance of charitable purposes in revrul_61_170 1961_1_cb_112 an association composed of professional private duty nurses and practical nurses that supported and operated a nurses’ registry primarily to afford greater opportunities for its members was not entitled to exemption under sec_501 of the code although the public received some benefit from the organization’s activities the primary benefit of these activities was to the organization’s members in revrul_80_287 1980_2_cb_185 a lawyer referral service that aids persons who do not have an attorney by helping them to select one was not entitled to exemption under sec_501 of the code although the service provides some public benefit its principal purpose is to introduce individuals to the use of the legal profession in the hope that they will enter into lawyer-client relationships on a paying basis as a result of their experience rationale based on your representations we find that you are not operated exclusively for exempt however exempt_organizations must operate exclusively for exempt purposes the term your founding documents and application_for exempt status reflect intentions to engage in purposes accordingly you do not qualify for exemption as an organization described in sec_501 of the code and you must file federal_income_tax returns several activities that could support exempt purposes making grants to organizations that support military personnel distributing educational materials on personal finance and training instructors in financial topics to prepare them to teach such topics on military bases the regulations provide that the term charitable in sec_501 of the code includes the relief of the poor and the advancement of education exclusively has been interpreted to mean primarily see sec_1_501_c_3_-1c c of the regulations and better business bureau supra one substantial non-exempt purpose is sufficient to prevent exemption better business bureau supra the supreme court found that the underlying commercial motive of the applicant in that case destroyed its educational purpose in american economic institute supra the court found that although the organization may have had an educational purpose its many commercial activities were indicative of a significant non-exempt commercial purpose exempt purposes all of your officers and directors are also officers of x you have no separate employees no office space no office machines or equipment other than those donated by x your modest budget for printing and travel only allows you to distribute the materials developed by x rather than new materials that you develop independently like the organization in est of hawaii supra you are totally dependent upon your for-profit creator for material as well as operations your creator is depending upon your exempt status like the applicant in est while you have a formal corporate entity like the organizations in p l l scholarship fund you and your relationship to the commercial entity x prevents you from operating exclusively for you are operated to provide a specific benefit to the commercial entity that created you if net_earnings of the organization inure to the benefit of persons having a personal_interest your for-profit affiliate are functionally inseparable looking at the relationship another way it appears that like redlands you have ceded control to a for-profit that has an independent financial interest in your activities and no obligation to operate for exempt purposes because you have no ability to function independently we conclude that you will be unable to assure that you operate exclusively for exempt purposes in the activities of the organization it is not operated exclusively for exempt purposes sec_1_501_c_3_-1 of the regulations supra the benefit conferred may be indirect as in old dominion box supra where the foundation’s trade in securities raised their price and thus allowed the donor to increase the tax deduction that he took for donating them the benefit conferred need not be monetary american campaign academy supra in any case the burden is on the applicant to show that it serves the public rather than a private interest such as that of the creator of the organization sec_1_501_c_3_-1 supra the courts have long regarded the provision of commercial benefits to a related for-profit as a substantial non-exempt purpose for examples see est pll scholarships church by mail and redlands thus even assuming that you have a valid educational purpose your substantial commercial purpose of benefiting x is sufficient to bar recognition under sec_501 based upon the materials that you submitted and the activities reflected on your website it appears that you were created to provide a vehicle for distributing x’s financial materials on military bases you do not have any activity or purpose apart from x x is a party in fact a more active party to the mou with v x also distributes the same financial materials as you do from its own website x develops the materials that you distribute you stated that your volunteer instructors will not market financial services or products of your for-profit affiliate in fact such mention appears to violate military regulations however your entire operation is designed to indirectly promote x’s corporate identity and its products activities on military bases if the military enforces its regulations about selling financial services to military personnel more strictly you can provide access your name your staff and your educational materials overlap with those of x if you can gain admittance to military bases when x cannot you can build awareness and goodwill for x furthermore much of your educational material advises the reader to consult financial advisors and use short-term loans rather than credit cards both significant parts of the business of x scholarship money that you intend to provide dollar_figure for each applicants appears to be insignificant it appears to function as an inducement to increase the numbers of applicants rather than a serious undertaking to support higher education in return x will gain an additional avenue to serve its clients and an additional market in which to sell its materials equally important it will gain goodwill and recognition among the many military students of v and thus potential new clients the provisions of the agreement detail many desired your application evidences a primary purpose of assisting x in continuing its commercial your joint agreement with x and v provides substantial benefits to x the amount of in addition you may be engaging in self-dealing by making donations to separate your officer a is the owner of more than of the voting power of x which is your the code contains an absolute prohibition on the inurement of the net_earnings of an opportunities for public exposure such as mutual distribution of materials attendance at formal presentations and securing the use of names and pictures of recipients of scholarships exempt_organization to any private_shareholder_or_individual sec_501 the regulations define private_shareholder_or_individual as persons having a personal and private interest in the activities of the organization sec_1_501_a_-1 applicants have the burden_of_proof to show that they serve the public rather than the private interests of designated individuals the creator or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 ii primary contributor therefore any benefit that you confer on x constitutes inurement to a and to x as discussed your operations benefit x by promoting its name and services among military personnel by conducting classes on military bases that are closed to commercial enterprises by distributing its publications through classes on the bases and through your relationship with y and by using your relationship with y to further enhance x’s image of supporting of military families organizations with which other officers are affiliated your officer b is a director of y and your officer c is the founder and past officer of z submit a statement of your views to this office with a full explanation of your reasoning this statement signed by one of your officers must be submitted within days from the date of this letter you also have a right to a conference in this office after your statement is submitted you must request the conference if you want one when you file your protest statement if you are to be represented by someone who is not one of your officers that person will need to file a proper power_of_attorney and otherwise qualify under our conference and practices requirements revenue service as a failure to exhaust available administrative remedies sec_7428 of the code provides in part that a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted administrative remedies available to it within the internal_revenue_service if we do not hear from you within days this ruling will become final and a copy will be forwarded to the ohio tax exempt and government entities te_ge office thereafter any questions about your federal_income_tax status should be directed to that office either by calling a toll free number or sending correspondence to internal_revenue_service te_ge customer service p o box cincinnati oh the appropriate state officials will be notified of this action in accordance with code sec_6104 you have the right to protest this ruling if you believe it is incorrect to protest you should if you do not protest this ruling in a timely manner it will be considered by the internal contributions to you are not deductible under sec_170 of the code in the event this ruling becomes final it will be made available for public inspection under internal_revenue_service te_ge se t eo ra t constitution ave n w pe- washington d c sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions and do not intend to protest our denial of exempt status you should follow the instructions in notice if you decide to protest this ruling your protest statement should be faxed to or sent to the address shown below if you also disagree with our proposed deletions you should send your comments on the deletions with your protest statement and not to the address shown in notice if you do not intend to protest this ruling and if you agree with our proposed deletions as shown in the letter attached to notice you do not need to take any further action if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter enclosure notice copies of web pages lois g lerner director exempt_organizations rulings agreements sincerely
